DETAILED ACTION
This communication is in response to the after final filed 6/3/22 in which claims 1, 13, 17, and 21 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 17, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (US 8,850,050 B1; patented Sep. 30, 2014) in view of Tucker (“7 Tips for working carefully with collaboration apps”) (published Nov. 29, 2017) and Chandra (US 2008/0016091 A1; published Jan. 17, 2008).
Regarding claim 1, Chandra discloses [a] computer system comprising: 
a plurality of client devices operated by users collaborating on a project, with each client device configured to remotely access a plurality of web applications via a managed browser to be used by the users collaborating on the project, and with the managed browsers having a user interface (UI) to allow parameters of the project to be set to determine when collaboration data is to be collected; and (see column 17, line 40 – column 18, line 49 (managed browser is loaded on a computing device (e.g., mobile computer), the browser is a web browser that is configured to provide enterprise security features (e.g., mobile device management, mobile application management features, policy acquisition and enforcement features, etc.), enables users to access the corporate intranet and other enterprise resources, allows secure browsing and caching of data obtained from an enterprise resource, securely caches obtained data, secure browsing of the obtained data, managed browser is configured to provide at least one managed mode in which one or more policies are applied to the browser); see column 21, lines 19 – 54 (a device cloud may enable two or more computing devise to be used in combination with each other to perform a single function or task))
at least one server cooperating with the managed browsers to (see column 17, line 40 – column 18, line 49 (enterprise resource being accessed))
receive from the managed browsers data corresponding to actions performed by each user within the web applications, with the data being collected by the managed browsers in response to each user accessing the project within the set parameters, (see column 20, lines 1 – 59 (mobile resource management agent is configured to run as a background application, service, or process and to collect and/or monitor device level state information, such as state information that is indicative of the operating systems and/or applications that are stored on and/or running on the device, state information that is indicative of the network connections that are available to and/or being used by the device, and/or state information that is indicative of the current location of where the device is located and/or being used)). 
Qureshi does not specifically disclose with the managed browsers having a user interface (UI) to allow parameters of the project to be set to determine when collaboration data is to be collected. However, Tucker teaches changing browser privacy settings for collaborative computing environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporate the teachings of Tucker to provide settings for data privacy, at least because doing so would provide increased security. 
Qureshi does not specifically disclose generate notifications based on the actions performed by the users within the web applications, with the notifications being generated independent from the web applications, and cause the managed browsers to display the notifications. However, Chandra teaches a highlighting service which allows the user to recall and view highlights from previous highlighting sessions or to display highlights by a particular user or group of users (see paragraph 32); the highlighting service is enabled without requiring the user to download and install a client side software application (see paragraph 34); if the document has been previously highlighted, the necessary data is sent to the client’s web browser application to show the highlights; the user can subscribe to receive emails in real-time embedded with new highlights from users in a particular group (see paragraph 46)), if a document has been previously highlighted (by the requesting user or another user), the highlighter service modifies the original document by inserting the necessary object reference to ensure that the highlights are displayed with the document is rendered by the user’s web browser application (see paragraph 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.
Claims 13, 17, and 21 are apparatus and method claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not disclose wherein the notifications comprise graphical overlays displayed over the web applications. However, Chandra teaches modifications to the document made by the intermediate server in near real time including overlaying an object on the document (see paragraph 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.
Claims 14 and 18 are apparatus and method claims corresponding to claim 2 and are similarly rejected.

Regarding claim 3, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not disclose wherein the notifications are provided on project web pages. However, Chandra teaches that the web page document is modified to include the highlighting (see paragraph 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.
Claims 15 and 19 are apparatus and method claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not disclose wherein said at least one server is further configured to compare the actions performed by at least one user to a set of actions, with the notifications being displayed based on the performed actions being in the set of actions. However, Chandra teaches that the highlighter tool panel includes a text entry box for adding a user to a list of users whose highlights can be selectively toggled on or off; for instance, by inputting an email address or username of another user and pressing the add button, the user is added to a list of users and groups whose highlights are selectively shown. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.
Claims 16 and 20 are apparatus and method claims corresponding to claim 4 and are similarly rejected.

Regarding claim 5, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not specifically disclose wherein said at least one server is further configured to store the received data so as to provide a record of actions performed by the users collaborating on the project. However, Chandra teaches that a collaboration panel enables a user to share an internet document containing user generated highlights with another user (see paragraph 64); the highlighter server includes database management logic for managing a data repository; as the highlighter server receives portions of text and images from internet document as such portions are highlighted by users, the database management logic stores the highlights in a database (see paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.

Regarding claim 6, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not specifically disclose wherein said at least one server is further configured to map the actions performed by the users to at least one respective web application. However, Chandra teaches that once the highlighter server receives the initial request, the server analyzes the request and extracts the address of the requested document (see paragraph 36); once the highlighter server receives the original document from the content provider, the server analyzes the document and modifies various object references; the server includes reference modification logic for modifying various references by prepending the highlighter server address to the existing addresses in the reference (see paragraphs 37-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.

Regarding claim 7, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not particularly disclose wherein said at least one server is further configured to map the actions performed by at least one users collaborating on the project. However, Chandra teaches that once the highlighter server receives the initial request, the server analyzes the request and extracts the address of the requested document (see paragraph 36); once the highlighter server receives the original document from the content provider, the server analyzes the document and modifies various object references; the server includes reference modification logic for modifying various references by prepending the highlighter server address to the existing addresses in the reference (see paragraphs 37-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.

Regarding claim 8, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi does not expressly disclose wherein the project is based on documents created by the web applications. However, Chandra teaches that the content displayed by the web browser is in the form of web pages stored on various content providers (see paragraph 31); the manner in which the user manipulates the user interface to selectively highlight text is similar to the way in which a user highlights text in any number of conventional text editing applications (see paragraph 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.

Regarding claim 9, Qureshi, in view of Chandra, discloses the invention of claim 8 as discussed above. Qureshi does not disclose wherein at least some of the actions performed by the users within the web applications correspond to changes made in the created documents. However, Chandra teaches that the highlighter server enables a user to selectively highlight text via a conventional web browser interface (see paragraph 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.

Regarding claim 10, Qureshi, in view of Chandra, discloses the invention of claim 8 as discussed above. Qureshi does not disclose wherein at least some of the actions performed by the users within the web applications correspond to at least one of reading a document, deleting a document, approving a document, making a request via a document, and uploading a document to a collaboration share file service. However, Chandra teaches that the tool panel includes a button that toggles the cursor between a standard cursor and a highlighter pen cursor so that when the cursor is in highlighter mode the user selects text to highlight text (see paragraph 58); the user can share an internet document containing user generated highlights with another user (see paragraph 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi to incorporate the teachings of Chandra to display indications of changes by other users as part of a managed service run on the managed browser, at least because doing so would enable the users to exchange data in accordance with enterprise policies. Qureshi, column 22, lines 48 – 60.

Regarding claim 11, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi further discloses wherein at least some of the web applications comprise Software as a Service (SaaS) applications (see column 9, lines 13 - 21).

Regarding claim 12, Qureshi, in view of Chandra, discloses the invention of claim 1 as discussed above. Qureshi further discloses wherein at least some of the managed browsers comprise embedded browsers installed on said client devices (see column 4, lines 40-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178